Citation Nr: 1810072	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-07 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to February 16, 2012, 10 percent disabling prior to September 16, 2015, and 20 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1975 to August 1990, and from March 11, 1991, to March 29, 1991.  

This appeal is before the Board of Veterans' Appeals (Board) from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO denied an increased rating for the Veteran's bilateral hearing loss, rated noncompensable.  In a July 2012 rating decision, the RO increased the rating for bilateral hearing loss to 10 percent, effective February 16, 2012. 

The record reflects that the Veteran requested a Board hearing in connection with his appeal, but that his representative, in a May 2015 statement, indicated that the Veteran withdrew his request for such a hearing.

In a decision dated in June 2015, the Board remanded the increased rating issue.  For the reasons indicated in the discussion below, the Board finds that the RO complied with the June 2015 remand instructions by affording the Veteran an adequate VA examination, as well as removing the medical records of another veteran from the claims file and providing additional notice to the Veteran.  

In February 2016, the RO again increased the rating for the Veteran's hearing loss, to 20 percent, effective September 16, 2015.  The RO's decisions increasing the ratings for portions of the appeal period created staged ratings, as indicated on the title page.  As the Veteran has not indicated satisfaction with these ratings, the Board will consider whether higher ratings are warranted for any stage of the appeal period.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

Subsequent to the most recent, March 2016, supplemental statement of the case, additional evidence has been added to the claims file.  As none of this evidence provides any additional information regarding the severity of the Veteran's hearing loss, it is not pertinent to the appeal, and a remand for initial Agency of Original Jurisdiction review (AOJ) is not required.  See 38 C.F.R. § 20.1304(c) (2017) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board).

The Veteran submitted a timely notice of disagreement in September 2017, with respect to the issues of whether new and material evidence has been presented to reopen claims of entitlement to service connection for a low back disability and bilateral flat feet, which were denied in an August 2017 rating decision.  The RO issued a DRO process explanation letter in September 2017 with regard to these claims.  As the RO appears to be conducting development as to these claims, a remand for issuance of a statement of the case is not required pursuant to 38 C.F.R. § 19.9(c), which codified Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  Prior to February 16, 2012, the evidence does not establish a level of hearing loss sufficient to warrant a compensable rating at any point.  

2.  From February 16, 2012, to September 16, 2015, the Veteran's hearing loss has been manifested by loss of hearing acuity measured at level IV hearing impairment in the right ear and level V hearing impairment in the left ear.

3.  Since September 16, 2015, the evidence does not establish a level of hearing loss sufficient to warrant a rating in excess of 20 percent at any point.


CONCLUSIONS OF LAW

1.  Prior to February 16, 2012, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From February 16, 2012, to September 16, 2015, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  Since September 16, 2015, the criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  The Veteran was provided VA examinations of his bilateral hearing loss.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  Therefore, the Board finds that the evidence is adequate to resolve this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes that the Veteran's representative asserts in a September 2017 statement that, in pertinent part, the Veteran be afforded a new VA examination to assist in determining the current severity of his bilateral hearing loss.  Specifically, the representative indicated that the Veteran's disability had gotten worse than when originally rated and the available evidence was too old to adequately evaluate the Veteran's condition.  This is not, however, an allegation of worsening that would require remanding for a new examination.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327 (a).  Here, the representative's statement of "worsening" was made in the context of his advocacy for the Veteran; the representative's arguments are not "evidence."  It is important to note that the Veteran himself has not alleged that his condition had worsened in any way since the September 2015 VA examination; he did so most recently in an August 2015 statement.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  As indicated in the discussion below, the September 2015 VA examination report was thorough and consistent with the Veteran's statements as to the symptoms and impairment he experiences. 

Further, the representative argued that the September 2015 VA examiner failed to comply with the June 2015 remand instructions because it not discuss the impact of the Veteran's service connected condition on his daily activities, to include work.  
In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The September 2015 VA examiner adequately addressed the impact of the Veteran's hearing loss on his ordinary conditions of daily life, including his ability to work.  Specifically, the examination report noted that the Veteran reported, "[w]ithout my hearing aids I can't hear on my phone at work.  I work virtual on line work."  This complied with Martinak and the Board's June 2015 remand instructions.  Accordingly, the Board finds that another examination or medical opinion is not required.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.  Specifically, stating in an August 2015 statement that his disability warrants a 30 percent or higher rating.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran is currently in receipt of a noncompensable rating prior to February 16, 2012, a 10 percent rating prior to September 16, 2015, and 20 percent thereafter.  Pertinent regulations for consideration include 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, and 4.86, Diagnostic Code 6100 (2017)- all of which were provided to the Veteran in the 2014 statement of the case, and will not be repeated here.

For the period prior to February 16, 2012, the Board finds the record does not reveal the Veteran warrants a compensable rating.  A May 2005 VA audiological examination revealed the Veteran reported background noise created the most trouble, certain pitches gave him more trouble and he had trouble teaching at the hospital and in the classroom because he could not hear the students clearly.  His puretone threshold average was 20 decibels in the right ear and 18 decibels in the left ear.  Right ear speech recognition score was 90 percent, and his left ear speech recognition score was 86 percent.  

Application of the May 2005 VA audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 result in a noncompensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the May 2005 examination, which results in level II hearing impairment for both ears.  Upon mechanical application of these values into Table VII, the result is a noncompensable percent rating.  Although a March 2005 VA treatment record did not include a puretone threshold test at 3000 Hertz or a controlled speech discrimination test (Maryland CNC), and is thus inadequate for rating purposes under 38 C.F.R. § 4.85; it also notes the Veteran had mild sensorineural hearing loss in both ears and word recognition scores were excellent, which is similar to the May 2005 VA audiological examination.  Therefore, there is no evidence that the Veteran's hearing loss was compensable under Diagnostic Code 6100 for the period prior to February 16, 2012.

From February 16, 2012, to September 16, 2015, the evidence of record does not reveal a rating in excess of 10 percent is warranted.  A July 2012 VA audiological examination revealed the Veteran's puretone threshold average was 29 decibels in the right ear and 34 decibels in the left ear.  Right ear speech recognition score was 72 percent, and his left ear speech recognition score was 60 percent.  The examiner noted the Veteran's hearing loss impacted his ordinary conditions of daily life, including ability to work, noting the Veteran reported "I have to focus more to hear.  I wear a special headset at work and anytime I'm in noise I have a lot of difficulty."  Application of the July 2012 VA audiological examination results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 result in a 10 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the July 2012 examination, which results in level IV hearing impairment in the right ear and level V hearing impairment in the left ear.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating. 

Additionally, a July 2013 VA audiological examination revealed the Veteran's puretone threshold average was 43 decibels in the right ear and 43 decibels in the left ear.  Right ear speech recognition score was 76 percent, and his left ear speech recognition score was 72 percent.  The examiner found the Veteran's hearing loss impacted his ordinary conditions of daily life, including ability to work, noting the Veteran reported "I have to focus more to hear and in have a hard time in noise.  The hearing is getting worse and I have to have people speak up.  At work I use a special headset to hear.  It is annoying."  Application of the July 2013 VA audiological examination results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 also result in a 10 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the July 2013 evaluation, which results in level III hearing impairment in the right ear and level IV hearing impairment in the left ear.  Upon mechanical application of these values into Table VII, the result is a 10 percent rating.  Therefore, for the period from February 16, 2012, to September 16, 2015, the Board finds the evidence of record does not reveal the Veteran warrants a rating in excess of 10 percent.  

Since September 16, 2015, a rating in excess of 20 percent is not warranted.  Application of the September 2015 VA audiological examination testing score to the specific provisions in 38 C.F.R. §§ 4.85, 4.86, result in no more a 20 percent rating for hearing impairment under Diagnostic Code 6100.  Specifically, the examiner found the Veteran's puretone threshold average was 41 decibels in the right ear and 31 decibels in the left ear.  The examiner also opined that the Veteran's hearing loss impacted his ordinary conditions of daily life, including ability to work, noting the Veteran reported "[w]ithout my hearing aids I can't hear on my phone at work.  I work virtual on line work."  Moreover, the examiner certified that the use of a speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made combined use of the puretone average and speech discrimination scores inappropriate.  Thus, the Board will determine the Roman numeral designations for the hearing loss of each ear based only on the pure tone threshold average using Table VIA.   

Using Table VIA, the September 2015 VA examination revealed level I hearing loss in both ears.  Combining level I hearing loss for both ears according to Table VII yields a noncompensable rating.  A rating in excess of 20 percent is not warranted based on the evidence of record.  

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  He is competent to report the symptoms of his hearing disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Veteran's statements do not show that he meets the specific pure tone thresholds and/or speech discrimination percentages required for higher ratings at any time period during the appeal.  

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In Doucette v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) noted that extraschedular analysis is not required in all cases.  Either the Veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017).  Moreover, symptoms such as difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for rating hearing loss.  Id.  The above evidence reflects that the Veteran's symptoms are manifestations of difficulty hearing or understanding speech, which are contemplated by the schedular criteria for rating hearing loss.  The Veteran's disability picture is thus contemplated by the rating schedule and a remand for consideration of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115.

For the foregoing reasons, entitlement to an increased rating for bilateral hearing loss, evaluated as noncompensable prior to February 16, 2012, 10 percent rating prior to September 16, 2015, and 20 percent thereafter is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to February 16, 2012, is denied.  

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from February 16, 2012, to September 16, 2015, is denied.  

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss since September 16, 2015, is denied.    





______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


